Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang (CN101767989, with reference to English translation, hereinafter referred to as Jiang).
Regarding claim 1, Jiang discloses a sintered material (see Jiang at [0024], disclosing the powder … is sintered and formed in a hot pressing furnace) comprising a first material and a second material, wherein the first material is partially stabilized ZrO2 (see Jiang at [0049], disclosing an example of a nano-composite ceramic mold material comprising 63 vol% Y-ZrO2, which examiner notes is yttrium stabilized zirconia per [0010] of Jiang) in which 1 to 90 volume % of Al2O3 is dispersed in crystal grain boundaries or crystal grains (see Jiang at [0049], disclosing an example of a nano-composite ceramic mold material comprising 12 vol% Al2O3), the Al2O3 is a grain having a grain size of less than or equal to 1 μm (see Jiang at [0017], diclosing Al2O3 powders used are commercially available, with an average particle size of … 40nm), and the second material is at least one compound selected from a group consisting of a carbide, a nitride, and a carbonitride, and the sintered material includes 5 to 95 volume % of the second material (see Jiang at [0049], disclosing an example of a nano-composite ceramic mold material comprising 16.5 vol% Ti(C,N), which examiner notes is nano-carbon titanium nitride per claim 9 of Jiang). 
While Jiang does not explicitly recite that the Al2O3 is dispersed in crystal grain boundaries or crystal grains, this is an inherent property because the Al2O3 must necessarily be dispersed in crystal grain boundaries or crystal grains if the ZrO2 body comprises Al2O3 as disclosed by Jiang. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 2, Jiang discloses the compound includes at least one element selected from a group consisting of a group 4 element, a group 5 element, a group 6 element, and Si in a periodic table (see Jiang at [0049], disclosing an example of a nano-composite ceramic mold material comprising 16.5 vol% Ti(C,N). Examiner notes Ti is in group 4 of the periodic table). 
Regarding claim 3, Jiang discloses a volume ratio, ZrO2/(ZrO2+Al2O3), in the first material is more than or equal to 0.49 (see Jiang at [0049], disclosing an example of a nano-composite ceramic mold material comprising 63 vol% Y-ZrO2 and 12% Al2O3, which provides a value of ZrO2/(ZrO2+Al2O3) of 63 /(12+63) = 0.84).
Regarding claim 4, Jiang discloses the sintered material further includes a third phase, the third phase includes at least one selected from a group consisting of aluminum oxide, magnesium oxide, cerium oxide, yttrium oxide, and hafnium oxide, and the sintered material includes less than or equal to 95 volume % of the third phase (see Jiang at [0049], disclosing an example of a nano-composite ceramic mold material comprising 1% MgO). 
Regarding claim 5, Jiang discloses a cutting tool comprising the sintered material (see Jiang at [0034] from machine translation, disclosing the nano-composite ceramic mold material … can be used to make … cutting tools).
Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive. Applicant argues that while Jiang discloses a body comprising ZrO2 and Al2O3, Jiang fails to disclose the claimed feature of the Al2O3 being dispersed in crystal grain boundaries or crystal grains, however, this is not convincing. In a sintered ZrO2 body, the Al2O3 must necessarily be dispersed in crystal grain boundaries or crystal grains because there is no other alternative locations for the Al2O3 to be. While Jiang does not explicitly recite that the Al2O3 is dispersed in crystal grain boundaries or crystal grains, this is not evidence that the Al2O3 is dispersed in some other location, Jiang is merely silent as to an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 
Applicant further argues that Jiang merely discloses ZrO2 stabilized with yttrium, but not ZrO2 stabilized with Al2O3 as claimed. Examiner disagrees with this position for two reasons; first, Jiang does disclose the inclusion of Al2O3. If Al2O3 is indeed a stabilizer in the invention of claim 1, then the Al2O3 in Jiang must necessarily behave in the same manner with the same properties because the compositions are sufficiently similar. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). Second, Examiner points out that claim 1 does not claim that ZrO2 is stabilized with Al2O3; claim 1 merely claims a first material “is partially stabilized ZrO2” in which “Al2O3 is dispersed”. Per the broadest reasonable interpretation of claim 1, the stabilizer which stabilizes ZrO2 could be any known stabilizer, such as Y2O3. 
Applicant argues that the method used to form the ZrO2 body of the instant invention could be a variety of methods such as a neutralization co-precipitation method, a sol-gel method, a HIP method, or a SPS sintering method, while Jiang grinds the mixture in a ball mill jar. Examiner notes that these methods have significant differences from each other, and that there is no evidence to suggest the method employed by Jiang would provide a different product where Al2O3 was not dispersed in crystal grain boundaries or within crystal grains. Examiner again notes that there is no alternative location for Al2O3 to be, and the differences in the processing methods are not the source of some alternative location for the Al2O3 within the ZrO2 body. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731